 Case 1:21-cv-00368-PLM-RSK ECF No. 2, PageID.16 Filed 05/03/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

Trent Davis,

                        Petitioner,     Case No. 21-10867

v.                                      Judith E. Levy
                                        United States District Judge
S. Jackson,

                       Respondent.

________________________________/

OPINION AND ORDER TRANSFERRING PETITION FOR WRIT
OF HABEAS CORPUS [1] TO THE UNITED STATES DISTRICT
   COURT FOR THE WESTERN DISTRICT OF MICHIGAN

     Trent Davis, (“Petitioner”), presently confined at the Brooks

Correctional Facility in Muskegon Heights, Michigan, filed a petition for

writ of habeas corpus in this district pursuant to 28 U.S.C. § 2254. In his

application, Petitioner challenges his convictions for two counts of

assault with intent to commit murder and one count of felony firearm out

of the Circuit Court for Calhoun County, Michigan. Proper venue for this

petition is in the Western District of Michigan and the Court now orders

that the petition be transferred to that district.

     “Writs of habeas corpus may be granted by . . . the district courts
 Case 1:21-cv-00368-PLM-RSK ECF No. 2, PageID.17 Filed 05/03/21 Page 2 of 3




and any circuit judge within their respective jurisdictions.” 28 U.S.C. §

2241(a). “The federal habeas statute straightforwardly provides that the

proper respondent to a habeas petition is ‘the person who has custody

over [the petitioner].’” Rumsfeld v. Padilla, 542 U.S. 426, 434–35 (2004)

(quoting 28 U.S.C. § 2242). The court in the district where the petition

was filed may, in the exercise of its discretion and in furtherance of

justice, transfer the application to another district for a hearing and

determination. 28 U.S.C. § 2241(d); see also 28 U.S.C. § 1404(a) (“For the

convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where

it might have been brought.”).

     Petitioner was convicted in Calhoun County, Michigan and is

presently incarcerated at the Brooks Correctional Facility in Muskegon

Heights, Michigan, both located in the Western District of Michigan.

Petitioner was convicted and sentenced in a state court located in the

Western District of Michigan and is incarcerated in a state facility

likewise located in that district. Thus, the United States District Court

for the Western District of Michigan is the only court with jurisdiction to

hear his 28 U.S.C. § 2254 petition.


                                      2
 Case 1:21-cv-00368-PLM-RSK ECF No. 2, PageID.18 Filed 05/03/21 Page 3 of 3




     Because of the potential inconvenience and expense of moving

Petitioner between his facility and the Court for any hearings and

because the entirety of his petition relates to acts and witnesses within

the confines of the Western District of Michigan, the interests of justice

are furthered by a transfer of the case to the Western District of

Michigan.

     For these reasons, the Court ORDERS the Clerk of the Court to

transfer this case to the United States District Court for the Western

District of Michigan pursuant to 28 U.S.C. § 1404(a).

     IT IS SO ORDERED.

Dated: May 3, 2021                       s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on May 3, 2021.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager


                                     3
